IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-61,434-11


EX PARTE RICHARD TAYLOR, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 01CR034 IN THE 349TH DISTRICT COURT

FROM HOUSTON COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to twelve years' imprisonment. He did not appeal his conviction.
	Applicant contends that he is entitled to an out-of-time appeal. This application, however,
presents a more serious question. This Court's records show that Applicant has filed several
applications challenging this conviction. It is obvious from the record that Applicant continues to
raise issues that have been presented and rejected in previous applications or that should have been
presented in previous applications. The writ of habeas corpus is not to be lightly or easily abused.
Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974).
Because of his repetitive claims, we hold that Applicant's claims are barred from review under
Article 11.07, § 4, and are waived and abandoned by his abuse of the writ. This application is
dismissed.
	Therefore, we instruct the Honorable Louise Pearson, Clerk of the Court of Criminal
Appeals, not to accept or file the instant application for a writ of habeas corpus, or any future
application relating to this conviction unless Applicant is able to show in such an application that
any claims presented have not been raised previously and that they could not have been presented
in a previous application. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).
	Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Filed: May 2, 2012
Do Not Publish